DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on June 9, 2022, the claim objections in the previous office action (dated 04/05/2022) are hereby withdrawn. 
The status of the claims is as follows:
Claims 1-7 have been amended and currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 7-10, the phrase in each instance, “…the beverage container…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure is encompassed with such language. For instance, is the applicant encompassing “a beverage container” (of Ln. 1) OR “a beverage container” (of Ln. 4), when referring to “the beverage container” in these instances. Furthermore, the applicant establishes “a beverage sleeve” and “a panel” in reference to “a beverage container” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim the beverage container as a part of the claimed invention or not? Further clarification is required. 
	In claim 1, Ln. 10-11, the phrase, “…said first surface of said first layer…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “a first surface of the first layer” per se in claim 1. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. In fact, the applicant establishes the first layer having a first surface (in claim 2, which is dependent from claim 1); emphasis added. Further clarification is required. 
	In claim 1, Ln. 11, the phrase, “…said second surface of said second layer…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “a second surface of the second layer” per se in claim 1. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. In fact, the applicant establishes the second layer having a second surface (in claim 2, which is dependent from claim 1); emphasis added. Further clarification is required.
	In claim 1, Ln. 12-13, the phrase, “…said first lateral side of said outer edge of said second layer…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “a first lateral side of an outer edge of the second layer” per se in claim 1. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 7, Ln. 6-12, the phrase in each instance, “…the beverage container…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure is encompassed with such language. For instance, is the applicant encompassing “a beverage container” (of Ln. 1-2) OR “a beverage container” (of Ln. 4), when referring to “the beverage container” in these instances. Furthermore, the applicant establishes “a beverage sleeve” and “a panel” in reference to “a beverage container” which has not been positively recited. Therefore, it is unclear whether the applicant intends to claim the beverage container as a part of the claimed invention or not? Further clarification is required.
As for claims 2-6, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.  Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20020000446 – art of record; hereinafter Taylor) in view of Wright et al. (US 20070215626 – art of record; hereinafter Wright).
Regarding claim 1, Taylor teaches a beverage sleeve assembly embodiment (1; as shown Figs. 1-4 and 6 – for retaining a beverage container at a preferred temperature), said (beverage sleeve) assembly comprising:
a panel being formed into a cylinder wherein said panel is configured to be positioned around a beverage container (see Taylor Fig.  6), said panel having a first layer (5; being comprised of a thermally insulating material wherein said first layer is configured to inhibit thermal communication between said first layer and the beverage container; see Taylor [0007 and 0024]), said panel having a second layer (10; being comprised of a fluid absorbent material wherein said second layer is configured to inhibit a user's hands from getting wet when holding the beverage container; Taylor [0023-0028,0030, 0036 and 0040]).
	Thus, Taylor fails to teach said panel is wrapped upon itself (as shown in Wright Fig. 2) having said first surface of said first layer being bonded to said secondary surface of said second layer along a line being oriented parallel with said first lateral side of said outer edge of said second layer.
 	Wright is in the same field of endeavor as the claimed invention and Taylor, which is a multi-layered insulative beverage sleeve assembly. Wright teaches a beverage sleeve assembly embodiment (10; as shown in Figs. 1-3 – for retaining a beverage container (i.e. cup (30)) at a preferred temperature), said beverage sleeve assembly comprising:
a panel being formed into a cylinder wherein said panel is configured to be positioned around a beverage container, said panel having a first layer (i.e. inner liner layer (26) – as shown in Wright Fig. 2), said panel having a second layer (i.e. outer layer (20) – as shown in Wright Figs. 1-2), said panel is wrapped upon itself (see [0037] and as shown in Wright Fig. 2) having said first surface of said first layer being bonded (via a connector (16)) to said secondary surface of said second layer along a line being oriented parallel with said first lateral side of said outer edge of said second layer (Wright [0033-0059]).
	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel (of Taylor) to wrapped upon itself (as taught by Wright) to make overall beverage sleeve assembly an adjustable sleeve assembly, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  See MPEP §2144.04(V)(D)
	By doing so, the newly modified beverage sleeve assembly (of Taylor) can now accommodate beverage container(s) of varying widths or circumferences. 
Regarding claim 2, modified Taylor as above further teaches wherein said first layer has a first surface, a second surface and a perimeter edge extending therebetween, said perimeter edge having a top side, a bottom side, a first lateral side and a second lateral side, said first layer being configured to abut an outside of the beverage container (see Taylor Figs. 1-3 and 6). 
Regarding claim 4, modified Taylor as above further teaches wherein said second layer has a primary surface, a secondary surface and an outer edge extending therebetween, said outer edge having an upper side, a lower side, a first lateral side and a second lateral side, said primary surface being bonded to said second surface of said first layer having said outer edge of said second layer being aligned with said perimeter edge of said first layer (see Taylor Figs. 1, 4 and 6).
Regarding claim 6, modified Taylor as above further teaches each of said top side of said perimeter edge and said upper side of said outer edge defining a top end of said cylinder defined by said panel, each of said bottom side of said perimeter edge and said lower side of said outer edge defining a bottom end of said cylinder defined by said panel (see Taylor Figs. 1 and 6).

Claims 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Addis (US 20110253575 – art of record; hereinafter Addis).
Regarding claim 3, Taylor as above teaches all the structural limitations as set forth in claim 1, except for wherein said first layer is comprised of viscose fabric.
	Addis is in the same field of endeavor as the claimed invention and Taylor, which is a protective cover sleeve.  Addis teaches a cover sleeve assembly embodiment (as shown in Figs. 1a-d) comprising: a panel (100) being formed into a cylinder (i.e. in the form of tube; as shown in Addis Fig. 1b), wherein the panel is configured to be positioned around a vase (as shown in Addis Fig. 1d), said panel comprising a first layer (114) being comprised of a thermal insulating material, wherein the first layer is a viscose fabric (see Addis [0070 and 0072]), said panel having a second layer (112) comprised of a fluid absorbent material, wherein the second layer is comprised of polyester and olefin (Addis [0054-0057, 0070 and 0072]).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first layer (of Taylor) out of a similar viscose fabric (as taught by Addis) to improve the moisture-wicking properties of the first layer, while still maintaining its thermal insulating properties, and it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP §2144.07
Regarding claim 5, modified Taylor as above further teaches wherein said second layer is comprised of polyester and olefin (Addis [0070 and 0072]).
Regarding claim 7, modified Taylor as above further teaches beverage sleeve assembly for retaining a beverage container at a preferred temperature, said beverage sleeve assembly comprising: a panel being formed into a cylinder wherein said panel is configured to be positioned around a beverage container, said panel having a first layer being comprised of a thermally insulating material wherein said first layer is configured to inhibit thermal communication between said first layer and the beverage container, said panel having a second layer being comprised of a fluid absorbent material wherein said second layer is configured to inhibit a user's hands from getting wet when holding the beverage container, said first layer having a first surface, a second surface and a perimeter edge extending therebetween, said perimeter edge having a top side, a bottom side, a first lateral side and a second lateral side, said first layer being configured to abut an outside of the beverage container, said first layer being comprised of viscose fabric, said second layer having a primary surface, a secondary surface and an outer edge extending therebetween, said outer edge having an upper side, a lower side, a first lateral side and a second lateral side, said second layer being comprised of polyester and olefin, said primary surface being bonded to said second surface of said first layer having said outer edge of said second layer being aligned with said perimeter edge of said first layer, said panel being wrapped upon itself having said first surface of said first layer being bonded to said secondary surface of said second layer along a line being oriented parallel with said first lateral side of said outer edge of said second layer, each of said top side of said perimeter edge and said upper side of said outer edge defining a top end of said cylinder defined by said panel, each of said bottom side of said perimeter edge and said lower side of said outer edge defining a bottom end of said cylinder defined by said panel.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s argument: If applicant considers the following limitation, “said panel is wrapped upon itself having a first surface of the first layer being bonded to said secondary surface of said second layer a long a line being oriented parallel with said first lateral side of said outer edge of said second layer” to be a novel feature (Remarks pg. 5).
Examiner’s response: Examiner respectfully disagrees with applicant’s assertion of the novelty of the noted limitation above.  It is well known in the insulating sleeve art to have overlapping edges a long a line, as shown in Wright (see art rejection above); emphasis added. Furthermore, there are several other cited or prior art(s) of record that discloses or teaches an overlapping of the edges of the insulating sleeve, such as: US 20200138218 to McCrimmon, US 10477999 to Tabb, US 20170369227 to Metzger, US 20160286994 to Felty et al., US D720576S to Dresner and others. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736


	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736